UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 Certification and Notice of Termination of Registration under 12(g) of the Securities Exchange Act of 1934 or Suspension of Duty to File Reports Under Sections 13 and 15(d) of the Securities Exchange Act of 1934 Commission File Numbers 333-141134, 333-141134-02 SLC Student Loan Trust 2007-2 (Issuer in respect of the Student Loan Asset-Backed Notes) SLC Student Loan Receivables I, Inc. (Depositor) (Exact name of co-registrants as specified in their charters) 750 Washington Blvd. Stamford, Connecticut 06901 Telephone 1-203-975-6320 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Student Loan Asset-Backed Notes, Series 2007-2 (Title of each class of securities covered by this Form) Not Applicable (Titles of all other classes of securities for which a duty to file reports under Section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1)(i) Rule 12g-4(a)(1)(ii) Rule 12g-4(a)(2)(i) Rule 12g-4(a)(2)(ii) [ ] [ ] [ ] [ ] Rule 12h-3(b)(1)(i) Rule 12h-3(b)(1)(ii) Rule 12h-3(b)(2)(i) Rule 12h-3(b)(2)(ii) Rule 15d-6 [ ] [ ] [ ] [ ] [x] Approximate number of holders of record as of the certification or notice date: 12 Pursuant to the requirements of the Securities Exchange Act of 1934, SLC Student Loan Receivables I, Inc., acting as Depositor and on behalf of the referenced trust has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: January 25, 2008 BY: /s/ Daniel P. McHugh Daniel P. McHugh Chief Financial Officer
